230 Ga. 720 (1973)
198 S.E.2d 681
INTERNATIONAL PAPER COMPANY
v.
KIGHT (Kite).
27956.
Supreme Court of Georgia.
Argued June 11, 1973.
Decided June 28, 1973.
Bennett, Pedrick & Bennett, Larry E. Pedrick, Brooks Blitch, III, B. D. Murphy, for appellant.
Edward Parrish, for appellee.
MOBLEY, Chief Justice.
Moultrie Kight brought an action for damages and injunction against International Paper Company. The case was tried before a jury. International Paper Company made a motion for directed verdict, which was denied. The jury was unable to agree and a mistrial was declared. International Paper Company filed a motion for judgment notwithstanding the mistrial, which was denied. The appeal by International Paper Company is from the judgment declaring a mistrial, and the order denying the motion for judgment notwithstanding the mistrial. There is no certificate for immediate review. Held:
Code Ann. § 6-701 (Ga. L. 1965, p. 18, as amended by Ga. L. 1968, pp. 1072, 1073) provides for the appeal of judgments which are final, that is, where the case is no longer pending in the court below, and for the appeal of other specified judgments. A judgment which is not final, and not among those specified, is appealable only *721 where the trial judge within ten days of its entry certifies it for immediate review. There has been no final judgment in the present case, and the judgment declaring the mistrial and order denying a motion for judgment notwithstanding the mistrial are not appealable. This court, therefore, has no jurisdiction to entertain the appeal.
Appeal dismissed. All the Justices concur.